RONALD M. GOULD, Circuit Judge,
concurring in the judgment:
I concur in parts I, II, III, IV.A, and IV.C of the majority opinion and in the judgment affirming the district court. The sanctions properly can be affirmed pursuant to 28 U.S.C. § 1927 because the conduct of counsel for the state was so unjustified as to be in reckless disregard of the inmates’ rights. United States v. Blodgett, 709 F.2d 608, 610 (9th Cir.1983) (“imposition of sanctions under section 1927 requires a finding that counsel acted recklessly or in bad faith, while those imposed under the court’s inherent power require a finding that counsel’s conduct constituted or was tantamount to bad faith”) (internal quotation marks and citations omitted). I would, however, stop short of holding that counsel for the state acted in bad faith and I do not concur in part IV.B of the majority opinion.
Counsel for the state made serious errors of judgment. The record does not establish intentional acts of subjective bad faith, however, because the record as a whole supports that counsel proceeded under the mistaken assumption that the attorney-client privilege was waived and advanced a mistaken theory that inmates’ counsel was committing a fraud on the court. I conclude that counsel for the state were seriously wrong in their assessment on both these issues, but I do not conclude that counsel acted with any intentional ill motive. Nor would I sustain a finding of fact that government counsel acted in bad faith; this determination rests on an issue of degree affecting the possible waiver of privilege that was debatable before the district court’s finding that inmates took reasonable steps to protect confidential materials. In any event, bad judgment is not tantamount to bad faith.
It is unfortunate that the important issues of inmates’ rights and legitimate pe-nological concerns of the government to a degree were obscured by distracting disputes between counsel about their professional ethics. Initially, counsel for the state challenged inmates’ counsel asserting fraud on the court and asking for a contempt determination. Later, inmates’ counsel accused counsel for the state of acting in bad faith, asking for a sanctions determination. The ethics dispute necessarily focused attention on the lawyers and off the issues at stake between inmates and corrections officials.
*1136Based on the district court’s findings, I would affirm the imposition of sanctions without finding subjective bad faith on the part of counsel for the state.